Title: To Thomas Jefferson from Bertrand, 15 February 1788
From: Bertrand, M.
To: Jefferson, Thomas



Monsieur
Paris le 15 fevr. 1788.

J’ai l’honneur de vous envoyer la déclaration du Nommé Jean Schmit, matelot, natif de Baltimore en Virginie, détenu au Dépôt de mendicité de Rennes où il a été conduit par la Maréchaussée qui l’a arrêté près de Lorient faute de passeports. Vous verrés par cette pièce, Monsieur, que ce marin a dit que le Vaisseau Le Hambourg sur lequel il était, a échoué près de Bordeaux, et que son intention était d’aller s’embarquer au havre de grace. Mais je dois vous observer que lorsqu’il a été interrogé par le Lieutenant de Maréchaussée de Vannes qui l’a condamné au renfermement, il a déclaré, qu’ayant eû un différent avec le second Capitaine, propriétaire en partie du Bâtiment sur lequel il passa de Philadelphie à Bordeaux, il fut mis à terre et on ne voulut point le payer parcequ’il refusait de retourner à bord; que pour se rendre à Lorient, il prit à laRochelle un passeport qu’il a perdu en route, et que lorsqu’il a été rencontré par les Cavaliers, il allait à Brest où étaient deux Vaisseaux américains dont il voulait profiter pour retourner dans son pays. Je vous prie, Monsieur, de vouloir bien me marquer si  vous êtes dans l’intention de réclamer cet Américain et de lui procurer les moyens de se rendre dans le lieu de sa naissance où il parait désirer de se retirer.
Je suis avec respect, Monsieur, Votre très humble et très obéissant Serviteur,

De Bertrand

